724 S.E.2d 505 (2012)
STATE of North Carolina
v.
Don Frederick SAUER.
No. 426P11.
Supreme Court of North Carolina.
March 8, 2012.
Douglas W. Corkhill, Assistant Attorney General, for State of North Carolina.
Don Frederick Sauer, for Sauer, Don Frederick.
Bruce T. Cunningham, Jr., Southern Pines, for Sauer, Don Frederick.
*506 Frank R. Parrish, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 7th of October 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."